Exhibit 10.1



AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT
 


This Amended and Restated Management Services Agreement (this “Agreement”) dated
as of November 20, 2019, and effective as of November 1, 2019 (the “Effective
Date”), is entered into by and between Contango ORE, Inc., a Delaware
corporation (“CORE”) and Juneau Exploration, L.P., a Texas limited partnership
(“JEX”).  CORE and JEX may be referred to herein collectively as the “Parties”
or individually as a “Party”.
 
RECITALS
 
A.            CORE is in the business of exploring in the State of Alaska for
gold ore and associated minerals through Peak Gold, LLC, a Delaware limited
liability company (the “Joint Venture Company”) jointly owned with a subsidiary
of Royal Gold, Inc. (“Royal Gold”).
 
B.            CORE and JEX entered into that certain Management Services
Agreement, dated as of October 1, 2016 (the “Original Agreement”), whereby JEX
agreed to provide CORE certain managerial, financing, accounting and
administrative services in connection with CORE’s business affairs.
 
C.            CORE and JEX desire to amend and restate the Original Agreement to
evidence their agreement regarding certain changes to the fees payable to JEX in
consideration of the services it provides to CORE.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, CORE and JEX agree, as follows:
 
1.            Services.
 
(a)            Subject to the terms and conditions set forth in this Agreement,
JEX shall perform in good faith such services as may be reasonably requested
from time to time by the Board of Directors of CORE (the “Board”), including,
but not limited to, the services (the “Services”) set forth in the Scope of Work
attached hereto and incorporated herein as Exhibit A (“Scope of Work”).  JEX
agrees to perform the Services for CORE.
 
(b)            CORE may, from time to time, request changes in the Scope of
Work.   Any changes to the Scope of Work must be mutually agreed upon between
JEX and CORE before they are incorporated in written amendments to Exhibit A of
this Agreement.
 
(c)            JEX shall perform all Services as required during the Term of
this Agreement.
 
2.            Term of Agreement.  This Agreement shall remain in full force and
effect for a term of one (1) year from the Effective Date and each month
thereafter unless terminated upon ninety (90) days’ prior written notice by
either Party (the “Term”).
 
3.            Compensation.  During the Term of this Agreement and in
consideration of the Services performed by JEX hereunder, JEX shall be entitled
to receive the following:



--------------------------------------------------------------------------------

(a)            A monthly payment in the amount of $47,000 beginning the
Effective Date during the Term, which payment includes an allocation of $6,900
per month for costs for office space and equipment (“Service Fees”) but excludes
any allocation of payment pursuant to this Agreement to Mr. John B. Juneau who
serves as the Chairman, President and Chief Executive Officer of CORE.
 
(b)            Reimbursement for expenses, legal costs, filing fees, SOX fees,
and other third party fees incurred by JEX as well as all other reasonable and
necessary expenses incurred by JEX in providing the Services (collectively,
“Reimbursable Expenses”).
 
4.            Payments.  CORE shall promptly pay to JEX all Service Fees monthly
in advance and all Reimbursable Expenses upon submission of satisfactory
evidence of payment by JEX.  CORE shall not withhold, nor shall CORE be
obligated to withhold, taxes or deductions from payments made to JEX.  JEX shall
pay, and shall be solely responsible for payment of any applicable taxes on
payments made by CORE to JEX for Services rendered under this Agreement.
 
5.            Ownership of Work Product.  All reports, documents or other
written material developed by JEX in the performance of this Agreement shall be
and remain the property of CORE without restriction, claim, lien or limitation
upon its use or dissemination by CORE.
 
6.            Confidential Status; Disclosure of Information.  All agreements,
data, reports, documents, materials or other information developed or received
by JEX or provided to JEX by or on behalf of CORE shall be deemed confidential
and shall not be disclosed by JEX without the prior written consent of CORE. 
CORE shall grant such consent if disclosure is legally required by applicable
law.
 
7.            Independent Contractor.
 
(a)            JEX is an independent contractor and shall have no power to bind
CORE or to incur any debt, obligation or liability on behalf of CORE.  CORE
shall not have power to bind JEX or to incur any debt, obligation or liability
on behalf of JEX.
 
(b)            JEX shall pay all required taxes on amounts paid to JEX under
this Agreement.
 
(c)            JEX shall fully comply with all applicable laws in rendering the
Services.
 
(d)            CORE is not and shall not be obligated to provide any employee
benefits to JEX.
2

--------------------------------------------------------------------------------

8.            Indemnification.   To the fullest extent permitted by law, CORE
shall, at its sole respective cost and expense, defend, protect, indemnify, and
hold harmless JEX, its partners and its and their respective officers,
attorneys, agents, employees, successors, and assigns (collectively, “JEX
Indemnitees”) from and against any and all damages, costs, expenses,
liabilities, claims, demands, causes of action, proceedings, expenses,
judgments, penalties, liens, and losses of any nature whatsoever, including fees
of accountants, attorneys, expert witnesses, or other professionals and all
costs associated therewith (collectively, “Claims”), resulting from any
negligent act, error, omission or failure to act by CORE (“CORE Indemnitor”) or,
as applicable, its officers, agents, servants, employees, subcontractors,
material men, suppliers or their respective officers, agents, servants or
employees in connection with, resulting from, or related to this Agreement. 
Subject to paragraph 10 below, to the fullest extent permitted by law, JEX
shall, at its sole cost and expense, defend, protect, indemnify, and hold
harmless CORE and its officers, attorneys, agents, employees, successors, and
assigns (collectively, “CORE Indemnitees” and together with the JEX Indemnitees,
the “Indemnitees”) from and against any and all Claims resulting from any acts
constituting bad faith, willful misconduct or gross negligence by JEX (“JEX
Indemnitor” and together with CORE Indemnitor, “Indemnitor”) or, as applicable,
its officers, agents, servants, employees, subcontractors, material men,
suppliers or their respective officers, agents, servants or employees in
connection with, resulting from, or related to this Agreement.  This indemnity
provision is effective regardless of any prior, concurrent, or subsequent
passive negligence by Indemnitees and shall operate to fully indemnify
Indemnitees against any such negligence.  This indemnity provision shall survive
the termination of the Agreement and is in addition to any other rights or
remedies which Indemnitees may have under the law or at equity.  Payment is not
required as a condition precedent to an Indemnitee’s right to recover under this
indemnity provision, and an entry of judgment against Indemnitor shall be
conclusive in favor of the Indemnitee’s right to recover under this indemnity
provision.  Indemnitor shall pay Indemnitees for any attorneys’ fees and costs
incurred in enforcing this indemnification provision.  This indemnity is
effective without reference to the existence or applicability of any insurance
coverages which may have been required under this Agreement or any additional
insured endorsements which may extend to Indemnitees.  This indemnity provision
shall survive the termination of this Agreement and is in addition to any other
rights or remedies which Indemnitees may have under the law.
 
9.            Limitations on Liability.   Notwithstanding anything to the
contrary, neither Party shall be liable to the other Party for any punitive,
incidental, special, exemplary or consequential damages arising in connection
with or with respect to this Agreement.
 
10.          Limits of JEX Responsibility.  JEX assumes no responsibility other
than to render the Services described herein in good faith and shall not be
responsible for any action of CORE in following or declining to follow any
advice or recommendation of JEX.  JEX, its partners, officers, employees and
affiliates (“JEX Persons”) will not be liable to CORE, its shareholders, or
others, except by reason of acts constituting bad faith, willful misconduct or
gross negligence of JEX Persons in the provision of Services.  CORE shall
reimburse, indemnify and hold harmless JEX Persons for and from any and all
Claims of any nature whatsoever in respect to or arising in connection with any
acts or omissions of CORE and its affiliates and any acts or omissions of any
JEX Person undertaken in good faith and in accordance with the standard set
forth above.  The terms of this paragraph 10 shall survive the termination of
this Agreement.
 
11.          Mutual Cooperation.
 
(a)            CORE shall provide JEX with all pertinent data, documents and
other requested information as is reasonably available for the proper
performance of the Services by JEX.
 
(b)            In the event any claim or action is brought by a third party
against CORE relating to JEX’s performance in connection with this Agreement,
JEX shall render any assistance that CORE may reasonably request.


3

--------------------------------------------------------------------------------



12.          Notices.
 
Any notices, bills, invoices, or reports required by this Agreement shall be
deemed received on:  (a) the day of delivery if delivered by hand or overnight
courier service during CORE’s and JEX’s regular business hours; or (b) on the
third (3rd) business day following deposit in the United States mail, postage
prepaid, to the addresses heretofore below, or to such other addresses as the
Parties may, from time to time, designate in writing.
 
If to CORE:


 
Contango ORE, Inc. 
 
3700 Buffalo Speedway, Suite 925

 
Houston, Texas 77098

 
Attention:  Leah Gaines

 
Phone: (713) 960-1379





If to JEX:


 
Juneau Exploration L.P.

 
3700 Buffalo Speedway, Suite 925

 
Houston, Texas 77098
 
Attention:  John B. Juneau
 
Phone: (713) 805-4086


13.          Governing Law.  This Agreement shall be interpreted, construed and
enforced in accordance with the laws of the State of Texas.
 
14.          Dispute Resolution;  Arbitration.  In the event that there is any
controversy, claim or dispute between the Parties arising out of or related to
this Agreement, the Parties shall for a period of thirty (30) days attempt in
good faith to negotiate a resolution.   If the Parties are unable in such time
period to resolve the controversy, claim or dispute, either Party may, by
written notice to the other Party, request that the matter be submitted to
arbitration under and pursuant to the applicable commercial arbitration rules
and procedures of the American Arbitration Association.  The arbitration shall
be held in Houston, Texas.  The arbitrator(s) shall have no affiliation or
relationship with either Party or their counsel and, when feasible, shall have
training or experience in the subject matter of the dispute.  Any award or
decision rendered pursuant to such rules and procedures shall be final and
binding on each of the Parties hereto and their respective successors and
assigns.  Such decision or award shall be in writing signed by the arbitrator(s)
and shall state the reasons upon which the decision or award is based.  The
arbitrator(s), in deciding any dispute, controversy or claim arising under this
Agreement as provided in this Section 14, shall look to the substantive laws of
the State of Texas for the resolution of the dispute, controversy or claim. 
Judgment on any decision or award pursuant hereto may be entered in any court
having jurisdiction thereof.


4

--------------------------------------------------------------------------------



15.          No Partnership or Joint Venture.  CORE and JEX are not partners or
joint venturers with each other and neither the terms of this Advisory Agreement
nor the fact that CORE and JEX have joint interests in any one or more
investments shall be construed so as to make them partners or joint venturers or
impose any liability as such partners or joint venturers or impose any liability
as such on either of them.
 
16.          Fidelity Bond.  JEX shall not be required to obtain or maintain a
fidelity bond in connection with the performance of its services hereunder.
 
17.          Board of Directors and Officers.  Mr. John B. Juneau is a member of
the Board of Directors of CORE and is Chairman, President and Chief Executive
Officer of CORE.  Mr. Juneau shall be compensated separately from the terms of
this Agreement as determined in the sole discretion of the independent Directors
of the Board of CORE.  Mr. Juneau, Ms. Leah Gains, Vice President and Chief
Financial Officer of CORE, and any other employees of JEX who provide Services
pursuant to this Agreement, may be granted restricted stock, stock options or
other forms of compensation by the independent Directors of the Board of CORE as
such Directors may determine in their sole discretion and while serving as
Officers or Directors of CORE, shall be included in all insurance coverages that
CORE may have for its Officers and Directors.
 
18.          JEX Interests.  Nothing herein shall prevent JEX, Juneau nor any
employee of Juneau from (i) continuing to own stock or stock options in CORE,
and (ii) engaging in any other business or enterprise, including engaging in oil
and gas exploration, development and production.
 
19.          Further Assurances. Each of the Parties hereto shall do such
further acts, shall perform such further actions, and shall execute and deliver
such additional agreements and instruments as the other Party may reasonably
require to consummate, evidence or confirm the agreements and understandings
contained herein in the manner contemplated hereby.
 
20.          No Assignment.  JEX shall not assign or transfer any interest in
this Agreement nor the performance of any of JEX’s obligations hereunder, nor
shall it subcontract any of the Services or the Scope of Work without the prior
written consent of CORE.
 
21.          Time Is Of The Essence.  Time is hereby expressly declared to be of
the essence of this Agreement and of each and every provision hereof; and each
and every provision hereof is hereby declared to be and made a material,
essential and necessary part of this Agreement.
 
22.          Exhibits; Precedence.  All documents referenced as exhibits in this
Agreement are hereby incorporated in this Agreement.  In the event of any
material discrepancy between the express provisions of this Agreement and the
provisions of any document incorporated herein by reference, the provisions of
this Agreement shall prevail.


5

--------------------------------------------------------------------------------

23.          Entire Agreement and Amendments.  This Agreement, and any other
documents incorporated herein by specific reference, represent the entire and
integrated agreement between JEX and CORE.  As of September 30, 2016, the office
sublease between CORE and JEX has been terminated.  This Agreement supersedes
all prior oral or written negotiations, representations or agreements.  This
Agreement may not be amended, nor any provision or breach hereof waived, except
in a writing signed by the Parties which expressly refers to this Agreement.
 
24.          Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such a manner as to be valid under applicable law.  If
any provision of this Agreement, is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
shall nevertheless continue in full force and effect.
 
25.          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument.
 


 
[Remainder of Page Intentionally Left Blank]
 
6

--------------------------------------------------------------------------------



WHEREFORE, the Parties hereto have executed this Agreement as of the date first
above written.
 
 

CONTANGO ORE, INC.
        By:

/s/ Leah Gaines
  Name:
Leah Gaines   Title:
Vice President and Chief Financial Officer                          
JUNEAU EXPLORATION, L.P.
     
By: Juneau GP, LLC
 
its General Partner
        By:

/s/ John B. Juneau

  Name:
John B. Juneau
  Title:
President
 

  

--------------------------------------------------------------------------------



Exhibit A

Scope of Work
 




1.           Services.  Subject to the supervision of the Board and upon its
direction, and consistent with the provisions of the CORE’s Certificate of
Incorporation and Bylaws, JEX shall:
 
(a)            advise CORE and the Board with respect to the business and
affairs of CORE and the Joint Venture Company;
 
(b)            establish bank accounts and invest and reinvest on a short-term
basis any funds of CORE and manage CORE’s short-term investments including the
acquisition and sale of money market instruments;
 
(c)            investigate, select and conduct relations and enter into
appropriate contracts on behalf of the Company with individuals, corporations
and entities in furtherance of the business activities of CORE;
 
(d)            monitor the performance of the Joint Venture Company and report
to the Board regarding its status;
 
(e)            obtain for CORE such services as may be required for other
activities relating to the business of CORE;
 
(f)            administer such day-to-day bookkeeping and accounting functions
as are required for the proper management of the assets of CORE, prepare or
cause to be prepared such reports as may be required by any governmental
authority in connection with the ordinary conduct of CORE’s business, including
without limitation, periodic reports, returns or statements required under the
Securities Exchange Act of 1934, as amended, the Internal Revenue Code, the
securities and tax statutes of any jurisdiction in which CORE is obligated to
file such reports or the rules and regulations promulgated under any of the
foregoing, and prepare or cause to be pre-pared reports and statements for
distribution to shareholders of CORE;
 
(g)            prepare budgets and similar reports for use of the Board;
 
(h)            provide office space and office equipment, the use of accounting
or computing equipment when required, and provide personnel necessary for the
performance of the foregoing services; and
 
(i)            from time to time, or at any time requested by the Board, provide
reports to the  Board as may be reasonably requested.
 